Case 2:19-cv-13413-PDB-APP ECF No. 31-6 filed 05/14/20   PageID.572   Page 1 of 4




          EXHIBIT E
  Casev.2:19-cv-13413-PDB-APP
Winslow                                ECF No.in31-6
         Kalamazoo Public Schools, Not Reported        filed
                                                F.Supp.2d     05/14/20
                                                           (2007)                                   PageID.573          Page 2 of 4


                                                                           Plaintiff is a teacher in the Kalamazoo Public Schools.
                                                                           Defendant Mary Weber is the Assistant Superintendent of
      KeyCite Yellow Flag - Negative Treatment                             Human Resources at Kalamazoo Public Schools. Plaintiff
Distinguished by Mayfield v. Detroit Public Schools, E.D.Mich., July 27,
                                                                           alleges claims under the Americans with Disabilities Act
2010
                                                                           (“ADA”), the Family Medical Leave Act (“FMLA”) and
                  2007 WL 1701796
                                                                           the Michigan Persons with Disabilities Civil Rights Act
    Only the Westlaw citation is currently available.
                                                                           (“PDCRA”).
             United States District Court,
                   W.D. Michigan,
                 Southern Division.
                                                                                                           II.
                 Gloria WINSLOW, Plaintiff,
                            v.                                             The Court may set aside an entry of default for “good cause
                   KALAMAZOO PUBLIC                                        shown.”     FED. R. CIV. P. 55(c). The Court “ ‘enjoys
                SCHOOLS, et al., Defendants.                               considerable latitude under the “good cause shown” standard

                          No. 1:07-CV-65.                                  of    Rule 55(c) to grant a defendant relief from a default
                                 |                                         entry.’ “    O.J. Distrib., Inc. v. Hornell Brewing Co., 340
                          June 11, 2007.                                   F.3d 345, 353 (6th Cir.2003) (quoting United States v. Real
                                                                           Prop. & All Furnishings Known as Bridwell's Grocery &
Attorneys and Law Firms
                                                                           Video, 195 F.3d 819, 820 (6th Cir.1999)). “The criteria used to
William F. Piper, William F. Piper PLC, Portage, MI, for                   determine whether ‘good cause’ has been shown for purposes
Plaintiff.                                                                 of granting a motion under         Rule 55(c) are whether ‘(1)
                                                                           the default was willful, (2) set-aside would prejudice plaintiff,
Michael S. Bogren, Plunkett & Cooney PC, Kalamazoo, MI,
for Defendants.                                                            and (3) the alleged defense was meritorious.’ “             O.J.
                                                                           Distrib., 340 F.3d at 353 (quoting    United Coin Meter Co.
                                                                           v. Seaboard Coastline R.R., 705 F.2d 839, 844 (6th Cir.1983)).
         MEMORANDUM OPINION AND ORDER

ROBERT HOLMES BELL, Chief United States District                             A. Willfulness of the Defendants' Default
Judge.                                                                     To determine whether Defendants' default was willful, the
                                                                           Court must consider whether the default was the result of
 *1 This matter is before the Court on Plaintiff's motion for a
default judgment and Defendants' motion to set aside the entry             Defendants' culpable conduct. Union       Coin Meter, 705
of default. Plaintiff, Gloria Winslow, filed this lawsuit on               F.2d at 845-46. “To be treated as culpable, the conduct of
January 22, 2007. Defendants, Kalamazoo Public Schools and                 a defendant must display either an intent to thwart judicial
Mary Weber, were both served on April 10, 2007. Defendants                 proceedings or a reckless disregard for the effect of its
did not file an answer and on May 15, 2007, Plaintiff moved                conduct on those proceedings.”         Shepard Claims Serv.,
for the entry of default. On May 16, 2007, the Clerk's Office              Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th
entered default against both Defendants. After the defaults                Cir.1986). “Where the party in default satisfies the [last] two
were entered, Plaintiff filed a motion for default judgment.               requirements for relief and moves promptly to set aside the
(Pl.'s Mot. for Default J., Docket # 12.) On May 22, 2007,                 default before a judgment is entered, the district court should
Defendants filed a motion to set aside the defaults entered on             grant the motion if the party offers a credible explanation
May 16, 2007. (Defs.' Mot. to Set Aside, Docket # 17.)                     for the delay that does not exhibit disregard for the judicial
                                                                           proceedings.”     Id. at 195.

                                   I.                                      Defendants allege that the complaints and summonses for
                                                                           both Defendants were received by Terri Aman, Executive
                                                                           Supervisor of Transportation and Operations at Kalamazoo


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
  Casev.2:19-cv-13413-PDB-APP
Winslow                                ECF No.in31-6
         Kalamazoo Public Schools, Not Reported        filed
                                                F.Supp.2d     05/14/20
                                                           (2007)                           PageID.574          Page 3 of 4


Public Schools. (Aman Aff., Docket # 20, at ¶ 5.) Defendants
                                                                       Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 808 n.
further allege that the summonses and complaints were
forwarded to Crawford Craft of Arthur J. Gallagher. (Id. at         1 (6th Cir.1999) (ADA);       Mitchell v. Chapman, 343 F.3d
¶ 6.) Arthur J. Gallagher is the company that administers           811, 832-33 (6th Cir.2003) (holding that the FMLA does
Kalamazoo Public Schools' insurance coverage. (Id.) Mr.             not impose individual liability on public agency employees).
Aman avers that Mr. Craft told him that the summonses               Defendant Kalamazoo Public Schools contends that it has
and complaints would be forwarded to Kalamazoo Public               a meritorious defense in the form of a legitimate, non-
Schools' insurance carrier, AIG. (Id. at ¶ 7.) Prior to the entry   discriminatory reason for its decision. (Weber Aff., Docket
of default Mr. Aman did not hear from AIG and no pleadings          # 21.) Plaintiff does not contend that these defenses are not
were filed on behalf of Defendants. The Court finds that the        “meritorious” for the purposes of     Rule 55(c).
failure to timely file an answer was not willful, rather, the
failure to file an answer was the result of mis-communication       Therefore, the Court finds: that the default was not willful,
among Kalamazoo Public Schools, Arthur J. Gallagher and             that setting aside the default would not prejudice Plaintiff,
AIG.                                                                and that Defendants have alleged meritorious defenses. The
                                                                    Defendants having shown “good cause,” the Court sets
                                                                    aside the defaults entered on May 16, 2007, subject to the
 B. Prejudice to Plaintiff from Setting Aside the
                                                                    conditions set forth below.
 Default
*2 “Delay in adjudicating a plaintiff's claim does not
qualify as sufficient prejudice under Rule 55.” Burrell                D. Plaintiff's Attorney Fees
v. Henderson, 434 F.3d 826, 835 (6th Cir.2006) (citing              “[A] district court has authority to condition the setting
                                                                    aside of a default upon payment of attorneys' fees and
   United Coin Meter, 705 F.2d at 845). To establish
prejudice, Plaintiff “would have to show that the delay would       costs under     FED. R. CIV. P. 55(c).”       Nilsson, Robbins,
result in a loss of evidence, increased opportunities for fraud,    Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec,
                                                                    854 F.2d 1538, 1546 (9th Cir.1988); accord 10A CHARLES
or discovery difficulties.” Id. (citing    Berthelsen v. Kane,
                                                                    ALAN WRIGHT, ARTHUR R. MILLER, & MARY KAY
907 F.2d 617, 621 (6th Cir.1990)). Plaintiff has not identified
                                                                    KANE, FEDERAL PRACTICE & PROCEDURE § 2700
any prejudice from setting aside the default beyond the
                                                                    (3d ed.2007). Plaintiff incurred the expenses associated with
expenses that Plaintiff incurred in relation to the motion for
                                                                    the default because Defendants had insufficiently coordinated
entry of default, the motion for default judgment, and the
                                                                    with their insurance carrier. Though Defendants are otherwise
motion to set aside the default judgment.
                                                                    entitled to have the defaults set aside, Plaintiff should not be
                                                                    forced to bear the expenses that accrued from Defendants'
  C. Meritoriousness of Defendants' Defenses                        failure to have an established process for handling the
“A defense is meritorious if ‘there is some possibility that the    response to a lawsuit. The Court's grant of the motion to set
outcome of the suit after a full trial will be contrary to the      aside the defaults is conditioned upon Defendants payment of
                                                                    the attorney fees Plaintiff incurred in relation to: the motion
result achieved by the default.’ “   Burrell, 434 F.3d at 834       for entry of default, the motion for default judgment, and
(quoting Williams v. Meyer, 346 F.3d 607, 614 (6th Cir.2003)).      motion to set aside the default.
“If a defense is ‘good at law,’ regardless of the likelihood
of success, it will be considered meritorious.” Id. (quoting        *3 Accordingly,
Williams, 346 F.3d at 614). Defendants assert that they have
several meritorious defenses.                                       IT IS HEREBY ORDERED that Plaintiff SHALL file an
                                                                    affidavit setting forth the attorney fees incurred in relation
Defendant Mary Weber contends that she has a meritorious            to: the motion for entry of default, the motion for default
defense because the only reference to her in the complaint          judgment, and the motion to set aside the default. The affidavit
is the allegation that she is employed as a human resources         SHALL include an itemization of the time spent and Plaintiff
professional by Kalamazoo Public Schools. Defendant Weber           counsel's hourly rate. Plaintiff SHALL file this affidavit by
also asserts that she has a meritorious defense because neither     June 18, 2007.
the ADA, nor the FMLA, provide for individual liability.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
  Casev.2:19-cv-13413-PDB-APP
Winslow                                ECF No.in31-6
         Kalamazoo Public Schools, Not Reported        filed
                                                F.Supp.2d     05/14/20
                                                           (2007)                            PageID.575          Page 4 of 4


IT IS FURTHER ORDERED that upon Plaintiff's filing
                                                                     IT IS FURTHER ORDERED that Plaintiff's motion for
of the affidavit regarding attorney fees, the Court will issue
                                                                     default judgment (Docket # 12) is DENIED.
an order setting forth the reasonable amount of attorney
fees Defendants SHALL pay Plaintiff. Upon payment of the
amount of attorney fees set by the Court, Defendant SHALL            All Citations
file a notice of such with the Court. Upon the filing of such
a notice, the Court SHALL grant Defendants' motion to set            Not Reported in F.Supp.2d, 2007 WL 1701796
aside the defaults entered on May 16, 2007, and schedule this
matter for a Rule 16 conference.

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
